 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's and Warehousemen's Union, Local8; International Longshoremen's and Warehousemen's Union,Local 92; and International Longshoremen's and Warehouse-men's UnionandGeneral Ore, Inc.Case No. 36-CC-59. Janu-ary 18, 1960DECISION AND ORDEROn June 5, 1959, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents has engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondents and the GeneralCounsel filed exceptions to the Intermediate Report.The Respond-ents also filed a brief in support of their exceptions.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions :1.We agree with the Trial Examiner that by picketing the Com-pany's unloading installation with an object of forcing or requiringthe Company to join Pacific Maritime Association, an employer or-ganization, herein referred to as PMA, or to hire the services of astevedoring firm which was a member of PMA, the Respondents vio-lated Section 8(b) (4) (A) of the Act, which proscribes picketingwhere an object thereof is to force or require an employer to join anemployer organization.In so finding, we rely primarily on two evidentiary facts : the posi-tion the Respondents took in their negotiations with the Company forunloading of the so-called test shipments of alumina ore, and the state-ment made by International Representative Fantz at the July 25 con-ference with the Company.During the negotiations with the Com-pany for an unloading arrangement covering the test shipments, theRespondents made it abundantly clear that the Company would beable to use longshoremen for unloading its test shipments,onlyif itsagent,Willamette, who was to perform unloading operations for theCompany, joined PMA or retained the services of a stevedoring com-pany which was a member of PMA. As the Company decided to com-ply with this requirement and authorized Willamette to hire theservices of Portland Stevedoring Company, a member of PMA, noissue was made of the Respondents' requirement at the time. But hadthe Company refused to bow to the Respondents' demand and the Re-126 NLRB No. 24. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION173spondents thereafter resorted to picketing, at that time there wouldhave been a clear violation of Section 8(b) (4) (A). It is true that atthe negotiations for a permanent unloading arrangement the Re-spondents somewhat modified their position and choseto insist, as acondition of the use of longshoremen in unloadingoperations, that theCompany enter into a direct contract with the Respondents.As appears below, the Respondents, however, did not abandon theirinsistence upon the Company's joining PMA as a condition for theperformance of unloading operations.At the July 25 conferencewith the Company, International Representative Fantz, in responseto a query from Hinz, the company representative, as to whether theCompany could hire longshorelneis direct, informed Hinz that itcould not, that it would have to join PMA or hire the services of astevedoring firm that was a PMA member.The Respondents thus, in effect, put the Company on notice thatithad available to it three courses of conduct (1) to enter into adirect contract with the Respondents, (2) to join PMA, or (3) tohire the services of a PMA stevedoring firm; and that the compliancewith any of these alternative requirements would be satisfactory tothe Respondents.Therefore, when the Respondents, upon the Com-pany's failure to act, began picketing of the Company's premises, itwas for the objective,inter alia,of forcing the Company to join PMAor hire a PMA stevedoring firm,' both of which we find are proscribedby Section 8(b) (4) (A) 2 It does not matter that their objectiveswere not formulated by the Respondents as a demand. The partieswell understood what alternative action was expected of the Companyas a condition of the cessation of the picketing, without the necessityof formulating the specific demand.3Nor is it of any importance thatnot all the objectives of the picketing were proscribed by Section8(b) (4) (A).42.Motion to reopen the record :On March 16, 1959, the Respondents filed with the Board a motionto reopen the record and for permission for board agent to testifyand produce evidence.The Respondents seek to reopen the record and examine the Re-gional Office personnel at a reopened hearing to establish that thei Section 777 of the Restatement of Law of Torts defines an "object" of concertedaction by employees as "an act required in good faith by them of the employer as thecondition of their voluntarily ceasing their concerted actionagainst him."2While the Act does not, in terms,proscribe the second of these objectives,we equateitwith the first objective in the context of this case,as it was not a genuine alternative.Practical considerations would militate against the Company's hiring a PMA stevedoringfirm in preference to joiningthe PMAand hiring its stevedoring employees directly.3 Comment (e) to Section 777 of the Restatement states : "An object of concertedaction is generally manifested in a demand made by them.But there is no technicalrequirement as to formulation of demands.The parties may understand what act isrequired as a condition of the termination of the action without formulation of a specificdemand."4N L R B. v. Denver Building and Construction Trades Council et al.,341 U.S. 675, 689. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director has violated Sections 102.84 to 102.87 of the Board'sRules and Regulations by failing to give this case the priority whichSection 10(1) of the Act requires.The record shows that followinga timely investigation of the charges of October 27 and November 6,1958, the Regional Director on November 21, 1958, applied to a U.S.District Court for the State of Oregon for a temporary restrainingorder.Thereafter, at the request of the parties, the trial of the suitfor injunction was from time to time continued until February 24,1959, in order to afford the parties an opportunity to settle out ofcourt the numerous actions, cross-actions, suits, and proceedingswhich arose out of the same dispute.For the same reason also, thecomplaint and the notice of heariiig were not issued until February 11,1959.Thereafter, at the request of the Company the hearing wasrescheduled for March 10, 1959,5 and at that time heard before theTrial Examiner.We find the request to reopen the hearing on thisground without merit.The Respondents seek to reopen the record also for the purpose ofshowing that the Board files contain evidence which indicates thatthere has been no violation of the Act, that the evidence was insuf-ficient to substantiate the charge, and that the issuance of the com-plaint by the General Counsel was arbitrary and capricious and inviolation of Sections 101.5 and 101.6 of the Statements of Procedure.Specifically, the Respondents alleged at the hearing that the GeneralCounsel failed to afford the Respondents an opportunity to examinethe prehearing statements and affidavits of the individuals who werenot called to testify at the hearing in the instant case.As it appearsthat all prehearing affidavits made by the individuals called by theGeneral Counsel to testify at the hearing had been shown to theRespondents' counsel, and as the statements of the individuals whowere not called as witnesses as well as other information sought bythe Respondents constitute part of the Board's confidential files, theRespondents' request to reopen the hearing on that ground is alsowithout merit.'5 The Board found a similar contention without merit in the companion proceedingunder Section 10(k) involving the same parties and arising out of the same conduct oftheRespondents.International Longshoremen'sand Warehousemen'sUnion, Local 8,et at.(General Ore,Inc ),124 NLRB 626.eAmerican Steel Building Company, Inc.,123 NLRB 1363;The Great Atlantic andPacific Tea Company etat, 118 NLRB 1280, as modified inRa-Rich ManufacturingCorporation,121 NLRB 700. In the latter case, the Board held that, in accordance withtheJenckscase, the parties have "the right to require the production for purposes ofcross-examination of pretrial statements made by witnesses who have already testifiedin such proceedings"It is tothis extent onlythat the rule of theGreat Atlanticcasewas overruled by theRa-Richcase.The Board's holding in theGreat Atlanticcase thatamotion to furnish the respondents with "all affidavits, reports, documents and anyother material the Board has in its files that it secured and adduced during the investiga-tion . . . of the charge" cannot be tolerated as "broad or blind fishing expeditions,"remains just as much the rule of law today as before theRa-Richcase.See Board'sRules and Regulations,Sections 102.94 and 102.95. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'SUNION175THE REMEDYThe General Counsel excepts to the Trial Examiner's failure torecommend an order consistent with his finding that the Respondentspicketed the Company's installation with an object of forcing or re-quiring the Company to join Pacific Maritime Association.We findmerit in this exception and accordingly will direct the Respondentsto cease and desist from engaging in picketing for this objective.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that InternationalLongshoremen's and Warehousemen's Union, Local 8; InternationalLongshoremen's and Warehousemen's Union, Local 92; and Interna-tional Longshoremen's and Warehousemen's Union, their respectiveofficers, representatives, agents,successors,and assigns shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of General Ore, Inc., or any other employer, to engagein, a strike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities or to perform anyservices, where an object thereofis toforce or require General Ore,Inc., or any other employer in the Portland area, to become a memberof Pacific Maritime Association, or, in the alternative, to hire a steve-doring firm that is a member of Pacific Maritime Association.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at their respective offices, copies of the notice attachedhereto marked "Appendix."' Copies of said notice, to be furnishedby the Regional Director for the Nineteenth Region, shall, after beingduly signed by duly authorized representatives of Respondents, beposted immediately upon receipt thereof and maintained for a periodof 60 consecutive days thereafter in conspicuous places, including allplaces where notices are customarily posted.Reasonable steps shallbe taken by Respondents to insure that such notices are not altered,defaced, or covered by other material.(b)Furnish to the Regional Director for the Nineteenth Regioncopies of the notice attached heretoas anappendix, duly signed bytheir proper and qualified officers, for posting by General Ore, Inc.,itwilling, in places where it customarily postsnoticesto employees.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree,of the United States Court of Appeals,Enforcing an Order." 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Decision and Order,what steps the Respondents have taken to comply herewith.MEMBERSBEAN and FANNING took no part in the consideration ofthe above Decision and Order.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION, LOCAL 8;INTERNATIONAL LONGSHORE-MIEN'S AND WVAREHOUSEMEN'S UNION, LOCAL 92;AND INTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION AND TO ALL E1%f-PLOYEES OF GENERAL ORE, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify that :WE WILL NOT induce or encourage employees of General Ore,Inc., or any other employer, to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services,where an object thereof is to force or require General Ore, Inc., orany other employer, to become a member of the Pacific MaritimeAssociation, or, in the alternative, to hire a stevedoring firm thatis a member of Pacific Maritime Association.INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 8, ILWU,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 92, ILW J,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION177INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and a supplemental charge duly and timely filed on October 27,1958, and on November 10, 1958, respectively, by General Ore, Inc., herein calledGeneral Ore, the General Counsel of the National Labor Relations Board, hereinrespectively called the General Counsel i and the Board, by the Regional Directorfor the Nineteenth Region (Seattle, Washington), issued a complaint, dated February11, 1959, against International Longshoremen's and Warehousemen's Union, Local8, herein called Local 8; International Longshoremen's and Warehousemen's Union,Local 92, herein called Local 92; and International Longshoremen's and Ware-housemen's Union, herein called the International,2 alleging that Respondents haveengaged in and are engaging in unfair labor practices affecting commerce withinthemeaning of Section 8(b)(4)(A) and Section 2(6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, as amended, herein called the Act.Copies of the charges and complaint, together with notice of hearing thereon,were duly served upon each Respondent and upon General Ore.Specifically, the complaint alleged that: (1) Respondents since on or about July25, 1958, have demanded that General Ore join the Pacific Maritime Association,an employer association, in conjunction with which Respondents operate a hiringhall in Portland, Oregon; (2) Respondents since on or about August 12, 1958, infurtherance of the aforesaid demands, have picketed the Portland, Oregon, dock andbulk unloading facility operated there by General Ore, the pickets carrying signsbearing the legend: "General Ore Unfair to ILWU Local 8" and "General Ore Un-fair to ILWU Local 92"; said picketing has been conducted by picket boats in theWillamette River and also on the shoreside of the dock and the unloading facility;(3) as a consequence of said picketing the employees of seven named concerns aswell as employees of other employers have refused to cross said picket lines or toperform services at or near the picketed dock and have refused to berth the ore-bearing vessels upon their arrival in Portland, Oregon; and (4) by the aforesaidpicketing and by appeals and by other acts and conduct Respondents, since on orabout August 12, 1958, in violation of Section 8(b) (4) (A) of the Act, have inducedand encouraged employees of seven named Employers and the employees of otherconcerns to engage in strikes or concerted refusals in the course of their employ-ment to use, manufacture, process, transport, or otherwise handle or work on goods,articles,materials, or commodities, or to perform services for their respectiveemployers.Local 8 and Local 92 duly and timely filed a joint answer and the Internationalduly and timely filed a separate answer.Each answer denied the commission ofthe unfair labor practice alleged.Pursuant to due notice, a hearing was held on March 10, 1959, at Portland, Oregon,before the duly designated Trial Examiner.Each party was represented by counseland was afforded full opportunity to be heard, to examine and cross-examine wit-nesses, to introduce pertinent evidence, to argue orally at the conclusion of the tak-ing of the evidence, and to file briefs and proposed findings of fact and conclusionsof law on or before April 9, 1959.3 The General Counsel and each Respondent fileda brief which have been carefully considered.Under date of March 31, 1959, the General Counsel wrote the Trial Examiner,copies of said letter were sent to counsel for the other parties, requesting that theorder dated March 7, 1959, made by Hon. William G East, Judge of District Courtof the United States for the District of Oregon, and the findings of fact and con-clusions of law attached thereto in a certain proceeding now pending before saidcourt inGraham v. International Longshoremen's & Warehousemen's Union, et al,(Alaska Salmon Industry),Civil No. 10086, be received in evidence in this proceed-ing.Under date of April 2, 1959, counsel for the International, and under date ofApril 9, 1959, counsel for Local 8 and Local 92 wrote the Trial Examiner, copiesof said letters were sent the other counsel, objecting to the receipt in evidence of theaforesaid papers.The objections are hereby overruled, and the aforesaid order, to-gether with the papers attached thereto, and the aforementioned General Counsel'sMarch 31, 1959, letter, are hereby received in evidence and marked Trial Examiner's1This term specifically includes counsel for the General Counsel appearing at thehearingz Cojointly,Local 8, Local 92, and the International are referred to herein asRespondents3At the request of counsel the time to file briefs was extended to April 22, 1959.554461-60-vol. 126-130 178DECISIONSOF NATIONALLABOR RELATIONS BOARD9Exhibit No. 1.The aforementioned April 2, 1959, letter of counsel for Interna-tional and the aforementioned April 9, 1959, letter of counsel for Local 8 and Local92 are hereby received in evidence and marked Trial Examiner's Exhibit Nos. 2 and3, respectively.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF GENERALORE, INC., ANDHARVEY ALUMINUM, INCORPORATEDHarvey Aluminum, Incorporated, herein called Harvey, a California corporationhaving its principal offices and a plant at Torrance, California, and another plant atThe Dalles, Oregon, is engaged in the manufacture of aluminum.At The Dallesplant,Harvey operates, through General Engineering,Inc., an aluminumreductionplant.At the Torrance, California, plant, Harvey manufactures aluminum andtitanium forgings and extrusions, and similar products.The value of Harvey's 1958out-of-State sales of the merchandise produced at The Dalles plant exceeded $1,000,-000SinceMay 1, 1958, Harvey imported into the United States alumina orevalued at over $1,000,000.General Ore, Inc., an Oregon corporation and an affiliate of Harvey, is engagedat the port of Portland, Oregon, in the operation of a bulk unloading facility forunloadingaluminaore from vessels arriving from foreign countries and loading saidore into railroad freight cars for transshipment to the Harvey plant at The Dalles.The two corporations are commonly owned, controlled, and supervised, and areparts of an integrated enterprise.During the 6-month period immediately precedingthe issuance of the complaint herein, General Ore has rendered services (unloadingore) to Harvey of a value of approximately $52,550. From November 1958 throughJanuary 31, 1959, Harvey paid or advanced to General Ore more than $100,000 forocean freight.Upon the above uncontroverted facts, the Trial Examiner finds that Harvey andGeneral Ore each is engaged in commerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the policies of the Act for the Board to as-sert jurisdiction in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Longshoremen's and Warehousemen's Union, Local 8; InternationalLongshoremen's and Warehousemen's Union, Local 92; and International Long-shoremen's and Warehousemen's Union are labor organizations admitting to mem-bership employees of General Ore.III.THE UNFAIR LABOR PRACTICESA. The pertinent factsIn October 1957, the Willamette Tug and Barge Company, herein called Willam-ette, commenced certain construction work for Harvey at the Portland, Oregon,dock, referred to in the record as General Ore's unloading facility.In April 1958 4 Willamette conducted a test of the unloading equipment it hadinstalled at the construction site and found it efficient.Willamette used its ownemployees, all being members of Hoisting and Portable Engineers Union, Local 701,affiliatedwith Inland Boatmen's Union, herein called Local 701, to run the test..After the first test run had been completed, Willamette agreed to run some tests ofunloading alumina from "test ships" 5 for Harvey.Before entering upon the ship-unloading tests,Willamette, anticipating that aprobable jurisdictional dispute might arise between Local 701 and Local 8 becauseitwas its intention to use engineers on the unloading equipment, some of whichequipment is located on the barge which floats between the ship and the dockand others being located on the shore, and use longshoremen to do the unloading,requested a meeting with representatives of said labor organization.On May 1, officials of Willamette met in its offices with Carl Anderson, secretaryof Local 8; James Fantz, international representative of Respondent Independent;L. E. Eagan, an official of Local 701; Gordon Mays, an official of Local 8 anda member of its industrial relations committee, and other representatives of Re-*Unless otherwise noted, all dates hereinafter mentioned refer to 1958.5 That is, vessels carrying less than full loads of cargo. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION179spondents.After John Rossiter, Willamette's marine division manager, had out-lined to those present that Willamette was about to undertake, as an independentcontractor, two or three ship-unloading tests, and that it was its intention to usemembers of Local 701 and members of Local 8, in so doing, he requested assurancesfrom the unions that no jurisdictional problems would arise if he used engineersand longshoremen on the same job.After Fantz and Eagan, Local 701's officialrepresentatives, had stated that no jurisdictional problem or dispute would arise,Rossiter stated that after the several contemplated ship tests had been made thefacilitywould be turned to and operated by someone else, whose identity he didnot know.Rossiter added that he wanted it clearly understood that he was inno position to make any commitment which might bind Harvey in any respect.Fantz and Anderson then demanded that, in addition to the longshoremen work-ing on the test ships' unloading, two longshoremen be employed on the rail carssince those jobs would not require skilled operators.Rossiter agreed.Andersonand Fantz also stated that since the employment of longshoremen was contemplated,that necessitatedWillamette's becoming a member of Pacific Maritime Association,herein called PMA, an employer association, which, among other things, bargainscollectively for itsmembers with certain labor unions, but since Willamette wasnot a member of PMA, it might be advisable for Willamette to contract out theunloading of the test ship to a PMA stevedoring firm.Rossiter agreed to consultPMA regarding the matter of the unloading through a stevedoring firm.During the aforesaid meeting Anderson said that longshoremen had operatedequipment similar to that used by Willamette at grain terminals in the Portlandharbor and Local 8 had men who were familiar with such equipment and werecapable of operating the Willamette equipment.Whereupon Rossiter said that,sincethe equipment was new and there were certain "bugs" to be eliminated, itwas more desirable, to avoid unnecessary breakdowns and the like, to hire experi-enced machinists rather than grain-operator longshoremen who were not in a posi-tion to fix the equipment in case of a breakdown.Fantz also stated during the meeting that at the conclusion of the tests, Local 8would claim jurisdiction over the entire operation; that is, jurisdiction over the bargeoperation, the rail car operation, and all other unloading and all railroad-car load-ing.Fantz also remarked that members of Local 701 would not be allowed tooperate the equipment after the tests had been completed.After consulting with Lawrence Harvey, executive vice president of Harvey, andapparently receiving his permission,Willamette hired Portland Stevedoring Com-pany, a PMA member, to unload the test ship which was to dock at the facilityin question shortly.AlbertHinz,Harvey's director of industrial relations, who was instructed byLawrence Harvey to attend the above-mentionedmeeting asan observer andto report to him what occurred, arrived at Willamette's office just after the meetinghad concluded.However, Anderson, Fantz, Mays, and Rossiter, among others,were still in the meeting room and Hinz was introduced to them.Rossiter theninformed Hinz, in detail, in the presence of Anderson, Fantz, Mays, and the others,what had occurred.Fantz and Anderson then said that they would demand, afterthe two test ships had been unloaded, that a contract giving the longshoremen allthe work on the barge, on the dock, on the ship, and on the hopper unloading, beentered into before the third ship would be unloaded.On the afternoon of May 2, a meeting was held at the PMA offices which wasattended by a representative of PMA, Rossiter, Fantz, Anderson, Mays, Eagan,and others, including a representative of the Supercargoes and Checkers Union anda representative of the Portland Stevedoring Company.There,Rossiter statedthat he was in no position to make any commitment whatsoever on Harvey's behalf;that Willamette was working on a ship-to-ship basis with the unions involved.Eaganof Local 701 stated that his union had no intention of asserting jurisdiction over theunloading facility job after the completion of the ship tests.Captain Bishop ofthe stevedoring company discussed with those present the number of longshoremenhis company would require.After some discussion as to the probable length of thetest period,Mays said that his organization would assert, and demand, completejurisdiction over the unloading and loading jobs at the facility in question.On May 3, theLake Burnabayarrived at the unloading dock with 1,458 tonsof aluminaore 6The stevedoring company's longshoremen, who were membersof Local 8 and/or Local 92, immediately began unloading the ore, and Willamette'semployees,who were members of Local 701, operated the equipment.Theunloading operation took approximately 5 days.9 The vessel's capacity is 10,000 tons. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 16, another meeting was held at the offices of PMA which was attendedby, among others, a representative or two of PMA, Rossiter, two representativesof the stevedoring company, Fantz, Anderson, Mays, and Hinz.Rossiter requestedthat the unions involved grant Willamette permission to again use the same numberof longshoremen and the same number of engineers in unloading theLake Atlinwhich was scheduled to dock on May 18. Rossiter then stated that the following,or third, boat would carry a full load of ore.Mays then stated that if there wereno contract entered into with the Longshoremen before the third ship arrived, theship would not be unloaded.Whereupon the representatives of the longshoremen'sunions requested that a bargaining or negotiating meeting be arranged well inadvance of the arrival of the third ship.Discussion was then had with respect tothe barge's two deckhands who were members of Inland Boatmen's Union.Maysstated that they should be replaced by members of his union.Rossiter repliedthat, because of the nature of the job, the work could not be done by longshoremen,adding that he would abolish the jobs rather than bow to Mays' demand.Hinzinquired whether the picketing that was going on at Harvey's plant at The Dalleswould interfere with Willamette's contract with Harvey.He was informed that thelongshoremen's industrial relations committee would give the matter immediateconsideration.Mays stated that General Ore and Chemical Company, hereincalledGOC,7 would have to execute a contract with the longshoremen unionsbecause they claimed jurisdiction over all the jobs on the dock and if no contractwas executed no ship would be unloaded.Under date of July 11, Anderson wrote Lawrence Harvey as follows:At a Joint meeting, held in Portland on May 16, 1958 dealing with the sub-ject of Aluminum Discharges at your new installation, Mr. Hinz of your com-pany was present.During the meeting it was jointly agreed that we would set up a meetingwell in advance of the arrival of the next vessel in order to agree on a manningscale.Mr. Hoge of the Pacific Maritime Association arranged for such ameeting for July 1st, which was cancelled as no one from your company wouldbe present.We understand of course, that P.M.A. does not represent General Ore andChemical Co.They were only in a liaison position.Also, no particularStevedoring Co. is authorized to act on your behalf.It is our understanding that the next vessel bringing aluminum will be herethe first part of August.We very sincerely request a meeting with your representatives to discussthismatter and come to an agreement.The suggested time for this meetingwould be Tuesday, July 22nd at 1:30 PM. at the P.M.A. offices at 307 BuildersExchange Building, Portland, Oregon.On July 25, Hinz met with Anderson, Fantz, and another person at the Longshore-men's hall in Portland.There, Fantz told Hinz that the ship that was scheduledto dock in Portland shortly would not be unloaded if a contract was not executedwith the Longshoremen unions giving them the exclusive right to the unloading ofthe ship, including the land operation, the barge operation, and the ship operation.Hinz asked for a copy of the wage scale and Fantz gave him a copy of the 1954or 1955 wage scale stating that Hinz might be able to get a copy of the currentwage scale at the PMA office. Fantz also said that GOC could not hire longshore-men direct but it would have to join PMA or hire a stevedoring company that wasa PMA member. Anderson suggested that Hinz meet with the Longshoremen'sindustrial relations committee at the PMA offices on July 30, for the purpose ofnegotiating a contract with the Longshoremen unions, adding that if no contractwas executed no ship would be unloaded.Anderson also said that he and Fantzwould be available if their presence was desired at the meeting.On July 30, Hinz and one of Harvey's attorneys met at the PMA offices withMays and members of the Longshoremen's industrial relations committee.Mays, thespokesman for his group, opened the meeting with the statement that the shipscheduled to arrive soon would not be unloaded unless a contract was entered intowith the Longshoremen.Hinz stated he thought the Steelworkers Union had juris-diction over unloading alumina ore.Mays replied that neither Steelworkers norI General Ore was incorporated on or about July 31,and commenced business on orabout August 1. Prior thereto, the facility was operated for Harvey by GOC. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'SUNION181any other union, except Longshoremen's unions, would work on the docks becausethatwork belonged to longshoremen.When Hinz stated that he did not knowwhether GOC's employees desired to be represented by Mays' union, Mays repliedthat no ship would be unloaded by anyone other than by longshoremen.Shortly after the above occurred, Anderson came into the meeting and immediatelyconferred privately with the industrial relations committee, at the conclusion ofwhich Anderson stated that he would report to the membership of his union thatthe parties could not get together.Anderson then advised Hinz to inform hisprincipals that no ship would be unloaded unless a contract was signed with thelongshoremen.On August 4, Fantz telephoned Hinz, the latter being in The Dalles, and afterstating that the third ship was due to dock the next day, inquired whether Hinzhad anything to report, adding that the ship would not be unloaded unless long-shoremen did it.When Hinz replied that he had no report to make, Fantz saidthat if he had any report to make he should make it to Mays that afternoon.Hinzdid not communicate with Mays as suggested by Fantz.By the time the third ship,Lake Penmask,arrived at the unloading facility onAugust 5, General Ore had already hired about 34 persons to unload the ship.Of that number about 14 or 15 came from General Engineering, Inc., the companywhich operates the plant at The Dalles for Harvey, and the balance were eitherpersons who had applied for jobs with General Engineering and resided in thevicinity of Portland, or were recommended for employment by General Ore employ-ees.The unloading ofLake Penmaskbegan on August 5.On August 8,$ due to a temporary restraining order obtained by Local 8 in acertain State court proceeding brought by said union against General Ore, theunloading of the ship was halted.However, on August 11, the restraining orderwas lifted and that night the unloading was resumed.On August 12, pickets appeared at the short side of General Ore's facility carryingsigns bearing the legend: "General Ore unfair to Local 8, ILWU," at which timeGeneral Ore had 38 or 39 employees unloading the ship, including the operationof the equipment on the barge and the handling of the rail car hopper equipment .9The actual time spent in unloading the ship was about 9 days.At the conclusionof the unloading, the ship departed, at which time General Ore reduced its crew to14 or 15 persons.About 20 of the released employees were put on a "recall" listand about 6 or 7 of them were sent to Harvey's plant at The Dalles.TheDerby,the next ship to be unloaded, docked about September 20.Fourteenemployees worked for General Ore during the period from the departure of theLake Penmaskand the docking of theDerby.These men, plus about 13 men recalledfrom The Dalles' operations and about 15 other men, who had helped to unloadtheLake Penmask,were put to work unloading theDerby.When the unloading of theDerbywas completed, 15 men were retained, and 22were placed on the recall list, and the balance returned to The Dalles operations.The next ship,Nisshun Maru,docked on October 25 and the unloading of it wascompleted on November 1. Thirty-eight men were used in unloading this ship, ofwhom 13 were retained after the ship departed; approximately 12 were sent toThe Dalles operation, and the balance placed on the recall list.TheNisshun Marureturned to the General Ore's facility on December 13, anddeparted, after being unloaded, on December 19.This ship again arrived at thefacility on January 3, 1959, unloaded, and left on February 4, 1959.In the interim theNichizuiMaruarrived at the facility on January 4, 1959,unloaded, and left on January 10, 1959.As theLake Penmaskwas leaving the facility, after being unloaded, Local 8had picket boats in the river, in the immediate vicinity of the facility; upon theDerby'sarrival and upon its departure, after being unloaded, Local 8 had picketboats in the river in the immediate vicinity of the facility; and likewise Local 8 hadpicket boats in the river in the immediate vicinity of the facility uponNisshunMaru'sarrival.Local 92 picketed the General Ore facility on only September 21 and 22.Thatpicketing was shoreside and the signs the pickets carried on those occasions read:"General Ore unfair to Local 92 ILWU."8Erroneously stated in the stenographic transcript of the hearing as August 9."The average number of men used was 37. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe shoreside picketing of Local 8 commenced on August 12, and the facility was'still being picketed by said union at the time of the hearing.During the course of the picketing the pickets distributed circulars to those ap-proaching the picket line.The circulars,headed"Harvey Aluminum and GeneralOre unfair to all organized labor"stated, among other things, that Harvey andGeneral Ore were on the "unfair list" ofAFL-CIO,and that in violation of acontractHarvey had replaced regular local longshoremen with outside nonunionemployees.The circulars then,in effect, called upon the public not to work for,or assist,Harvey in any manner.During the course of the shoreside picketing of Local 8 and of Local 92, em-ployees of various other employers,including truckdrivers and boat employeesemployed by Columbia River Paving Company, J. E. Hazeltine&Company, ShaverTransportation Company, and Inland Navigation Company, arrived at the picketedpremises and refused to cross the picket line,and left the premises even though thepicketing was peaceful.On two separate occasions the tugs refused to cross the picket line established byLocal 8 on shipside.One of said ships,afterashort delay,was able to dock withoutthe aid of a tug and unload the ore. The other ship docked without the aid of atug after a 24-hour delay.B. Concluding findingsSection 8(b) (4) (A)of the Act makes it an unfair labor practice for a labororganization or its agents"to engage in, or to induce or encourage the employees ofany employer to engage in, a strike or a concerted refusal in the course of theiremployment to use, manufacture,process,transport,or otherwise handle or workon any goods,articles,materials,or commodities or to perform any services, wherean object thereof is: (A) forcing or requiring any employer or self-employed personto join any labor or employer organization or any employer or other person to ceaseusing, selling,handling, transporting,or otherwise dealing in the products of anyother producer,processor,ormanufacturer,or to cease doing business with anyother person."The above-cited section cannot be successfully challenged on the ground that itis vague and indefinite.The statute furnishes an adequate guide as to what conductis proscribed and it is as specific as the nature of the problem permits. In short, thestatute prohibits labor organizations and their agents from engaging in strikes orinciting employees to engage in strikes or concerted refusal to perform services pro-vided an object of such action is to force or require any employer to join an em-ployer organization.The credible testimony,as epitomized above, clearly establishes that at no timematerial did the unions here involved represent the majority of the employees ofGeneral Ore. In fact, the* record is devoid of any evidence that any of said em-ployees desired to be represented by said labor organizations.Nonetheless,Re-spondents sought to bring economic pressure directly upon the employees to forcethem to join the union in order to protect their jobs.Such a finding becomesinescapable when consideration is given to the fact that the picketing had the purposeof (a) forcing or requiring General Ore to become a member of PMA which, inturn, would require General Ore to be bound by the then-existing contract betweenPMA and International and its affiliated California, Oregon,andWashingtonunions,io or to replace its employees with members of Respondent by hiring a PMAstevedoring firm, or(b) to force the employees to pay cash tributes to Respondentsin order to retain their jobs with General Ore if General Ore joined PMA and if theemployees did not join Respondent.Had General Ore bowed to Respondents'demands it, in turn,would have violated the Act because it would have interferedwith, restrained,and coerced its employees in the exercise of their rights guaranteedin Section 7 of the Act.It thus follows that the picketing had an unlawful purpose and was thus violativeof the Act and not protected by the free speech guarantee of Section 8(c) or by theConstitution of the United States.The Supreme Court of the United States, within recent years,in cases involvingconduct similar to that in the instant proceeding,has condemned the unlawful useof economic power by unions to compel employers to violate the law. For example,10 Said agreement provides for a hiring hall maintained and operated jointly by PMAand the International INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION183inGiboney,et al. v.Empire Storage and Ice Company(336 U.S. 490),11 the Courtheld that picketing is something more than free speech and upheld,as constitutional,State injunctions of peaceful picketing which had been undertaken,as here, forunlawful objectives.InGiboney,the Court upheld a State injunction against peaceful picketing which,as the Court had found,had as its purpose the forcing of a company to violate aState statute.In so holding,the Courtsaid(at page 503)".it is clear thatappellants were doing more than exercising a right of free speech or press .. .They were exercising their economic power together with that of their allies tocompel Empire to abide by union rather than by State regulation of trade."In theGazzamcase, the employer had been asked by the union to sign a contract.None of the employees were members of the union.The employer answered thatitwas a matter for his employees to decide and gave the union permission to visitand solicit his employees.After meeting and polling the employees,the union wasstillunsuccessful in getting a majority of adherents.The union then started topicket the employer'spremises and the pickets carried signs "Unfair to organizedlabor."A second contract was offered by the union which provided that presentemployees not be required to join the union.This was refused by the employer forsimilar reasons.The picketing was enjoined by the Washington State courts as aviolation of public policy against employer coercion of employees'choice of a bar-gaining representative as embodied in a State statute very similar in wording toSections 7 and 8 (a) (1) of theAct.TheUnited States Supreme Court, relying onGiboney,upheld the injunction,stating at p. 450:Here, as inGiboney,the union was using its economic power with that of itsallies to compel respondent to abide by union policy rather than by the declaredpolicy of the State.That state policy guarantees workers free choice of rep-resentatives for bargaining purposesIf respondent had complied with peti-tioners' demands and had signed one of the tendered contracts and lived upto its terms, he would have thereby coerced his employees.The employeeswould have had no free choice as to whether they wished to organize or whatunion would be their representative.[Emphasis supplied.]The Court with reference to free speech said at p. 537:But since picketing is more than speech and establishesa locus in quothat hasfar more potential for inducing action or nonaction than the message the picketsconvey, this Court has not hesitated to uphold a State's restraint of acts andconduct which are an abuse of the right to picket rather than a means of peace-ful and truthful publicity.InVoght, Inc. v. International Brotherhood of Teamsters etc., Local 695 (270Wis. 321, 74 N.W. (2d) 749),12 the Court had before it a statute which forbadeunions to(a) coerce or intimidate an employee in the enjoyment of his legal rights,including the right to refrain from joining the union,or (b) to coerce, intimidate, orinduce an employer to interfere with any of his employees in the enjoyment oftheir legal rights, including the right to refrain from joining the labor organization.The union in the case picketed for organizational or recognition purposes, eventhough the employees had previously indicated to the union that they did not desireto join it.The Court held that the picketing was coercive and hence unlawful,stating:Picketing may be more than free speech. ..One would be credulous indeedto believe under the circumstances that the Union had no thought of coercingthe employer to interfere with its employees in the right to join or refuse tojoin defendant Union.We have not the slightest doubt that it was the hopeof the Union that the presence of pickets at plaintiff's place of business wouldinterferewith its operations and deprive it of delivery services,thus bringingpressure upon it to coerce its employees to join the Union.11 See alsoBuilding ServiceEmployeesInternational Union v.Gazzam,339 U S 532;Hughes et al. v. Superior Court of California for ContraCosta County,339 U.S. 460;International Brotherhood of Teamsters,etcUnion,Local 309 et al. v Hanke, et al,339 U.S.470;Local UnionNo. 10,United Association of Journeymen and ApprenticesPlumbers&Steam Fitters et al. v Graham et at.,345 U S. 192.12 Affirmedsub nom. International Brotherhood of Teamsters,etc , Local695,AFL-CIO,et al. v. Voght,Inc.,354 U.S. 284. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDInPappas v. Stacey(151 Me. 36, 116 A. 2d 497, appeal dismissed by the SupremeCourt for lack of a substantial Federal question, 350 U.S. 870), the Court, con-struing a Maine statute that guaranteed the right of employees to organize intounions and bargain collectively "free from interference, restrain, or coercion bytheir employers or other persons,"held that peaceful picketing for organizationalpurposes was coercive.The Court said:A coercive force is generated by the picketing to secure new members forthe union.It is apparent that this force is applied to the employer to urgehis employees to join the union to save his business,and to the employees tojoin to save their livelihood.In reaching for the employees,there is a steady and exacting pressure uponthe employer to interfere with the free choice of the employees in the matterof organization.To say that the picketing is not designed to bring about suchaction is to forget an obvious purpose of picketing-to cause economic lossto the business during noncompliance by the employees with the requests ofthe union.13The contention of the International that it cannot be held liable for the conductand action of Fantz is without merit or substance.Commencing early in May1958, and continuously thereafter, Fantz played a very important part in tryingto force General Ore, or GOC, or Harvey to join PMA or, in alternative, to securethe Portland facility employees through the jointly operated hiring hall by retaininga PMA stevedoring firm to do the work said employees were doing.Upon the entire record in the case, the Trial Examiner finds that each of theRespondents here violated Section 8(b) (4) (A) of the Act.14W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents, set forth in section III, above, occurring in connec-tion with the business operations of General Ore and of Harvey set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and, such of them as have been found to be unfairlabor practices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondents have violated Section 8(b) (4) (A) of the Act,itwill be recommended that they be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.General Ore, Inc., and Harvey Aluminum, Incorporated, are engaged in, andduring all times material were engaged in, commerce within the meaning of Section2(6) and (7) of the Act.2. International Longshoremen's and Warehousemen's Union, Local 8; Interna-tionalLongshoremen's and Warehousemen's Union, Local 92; and InternationalLongshoremen's and Warehousemen's Union are labor organizations within themeaning of Section2(5) of the Act.3.By picketing the facility of General Ore, Inc., for the purpose of forcing orrequiring General Ore to join PMA or, in the alternative, to hire a PMA stevedoringfirm to do the work of its employees, Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8(b) (4) (A) of the Act.4.The unfair labor practices found herein are unfair labor practices within themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]v Of course, under the Act coercion which derives from picketing is not proscribedwhere it is employer] in theexerciseof rights guaranteed in Section 7 , however, it isproscribed where, as in the instant case, it is used inderogationorcircumventionof theemployees' rights under said section.14Jsmmy RayRush,et al (Casper Mfg Company, Inc ),123 NLRB 216;LouisvilleCap Company,123 NLRB 572.